F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                          July 3, 2007
                                  TENTH CIRCUIT                       Elisabeth A. Shumaker
                                                                          Clerk of Court

 ABE LEHI,
               Petitioner-Appellant,                       No. 07-1131
          v.                                       (Case No. 07-cv-180-ZLW )
 J. C. ZUERCHER, W arden,                                   (D . Colo.)
               Respondent-Appellee.



                            OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      This pro se 28 U.S.C. § 2241 federal prisoner appeal is the fourth in a

series of pleadings brought by Petitioner to challenge his conviction and sentence.

After a careful review of Petitioner’s brief, the record on appeal, and the district

court’s disposition, we affirm.

      Although Petitioner’s pleading purported to seek relief under § 2241, the

district court correctly noted that, “[d]espite his protests to the contrary, M r. Lehi



      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      After examining Petitioner’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).
The case is therefore ordered submitted without oral argument.
is challenging the validity of his conviction and sentence.” (Order and Judgment

of Dismissal at 2.) “The exclusive remedy for testing the validity of a judgment

and sentence, unless it is inadequate or ineffective, is that provided for in 28

U.S.C. § 2255.” Johnson v. Taylor, 347 F.2d 365, 366 (10th Cir. 1965). 1 The §

2255 remedy will be inadequate or ineffective only in “extremely limited

circumstances.” Caravalho v. Pugh, 177 F.3d 1177, 1178 (10th Cir. 1999). The

fact that Petitioner has been denied relief under § 2255 and may be barred from

filing a second or successive § 2255 petition does not demonstrate that the

remedy provided in § 2255 is inadequate or ineffective. Id.; see also Williams v.

United States, 323 F.2d 672, 673 (10th Cir. 1963). Because Petitioner challenges

the validity of his judgment and sentence and has not demonstrated that he lacks

an adequate and effective remedy under § 2255, his § 2241 petition is

inappropriate. Accordingly, we AFFIRM the district court’s dismissal of the

action. Petitioner’s motion for leave to proceed in form a pauperis is GRANTED.

                                                Entered for the Court

                                                M onroe G. M cKay
                                                Circuit Judge




      1
        Petitioner’s reliance on Boyce v. Ashcroft, 251 F.3d 911, 917-18, vacated
as moot, 268 F.3d 953 (10th Cir. 2001), is misplaced. Boyce dealt only with the
distinction between habeas petitions and Bivens actions, see Bivens v. Six
Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971),
and did not purport to alter the well-established distinction between § 2241 and §
2255 habeas petitions.

                                          -2-